Citation Nr: 0105616	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-21 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the initial 30 percent rating for a 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for a right wrist 
disorder, post operative status, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from October 1970 to 
May 1972 and from October 1990 to August 1991.  

This matter came before the Board of Veterans' Appeals on 
appeal from a March 1999 rating decision by the Department of 
Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO), which granted the veteran service connection for 
PTSD, rated this disorder 30 percent disabling, and denied 
the veteran an increased evaluation for his service-connected 
right wrist disability, post operative status.  


REMAND

The claim for service connection for PTSD was received by the 
RO in April 1998.  As such, the disorder must be evaluated 
under the rating criteria which became effective on November 
7, 1996.  

A VA psychiatric examination in June 1998 concluded that the 
PTSD produced moderate social impairment, and less than 
moderate industrial impairment.  A GAF score of 55 was 
assigned and the examiner further stated that he would 
estimate the level of disability due to PTSD to be in the 
definite to considerable range.  

A VA psychologist assigned a GAF score of 49 in November 1998 
and a GAF score of 50 in February 1999.  In November 1998 he 
stated that the PTSD produced considerable industrial 
impairment.  The clinical findings of record with regard to 
PTSD are not sufficient for evaluation of the disorder under 
the new rating criteria.  

As regards the right wrist, on a VA examination in June 1998, 
the veteran reported being right hand dominant and injuring 
his right thumb when it got caught in the steering wheel of a 
vehicle he was driving during service.  The veteran stated 
that he underwent surgery for his right thumb in 1991, but 
only received mild improvement in symptoms after months of 
physical therapy, although he did have some relief of his 
pain and was able to return to work as a mechanic.  He said 
that recently, over the last 3 to 4 years, he has had 
increasing pain in the radial border of his right wrist and 
thumb and has started wearing an orthoplast splint on the 
right thumb, keeping it extended at the metacarpophalangeal 
joint.  He observed that this had improved his symptoms and 
allowed him to return to more active work.  He stated that, 
at work, he has difficulty in tightening things very tightly 
with a screwdriver or other tool.  Examination of the right 
hand revealed no tenderness over the carpometacarpal joint or 
the metacarpophalangeal joint of the thumb or the radial 
ulnar borders.  The veteran did have tenderness directly over 
the first dorsal compartment tendons with a well-healed scar 
over the compartment along the distal radius.  This area was 
moderately tender to palpation.  The veteran had a markedly 
positive Finkelstein's test (used to test sensory innervation 
of the digits), but his thumb was otherwise neurovascularly 
intact.  The ulna collateral ligament and radial collateral 
ligament appeared to be stable.  It was noted that the 
veteran did seem to have pain out or proportion to physical 
findings of the distal aspect of his thumb, although the 
interphalangeal joint was completely asymptomatic.  
Recalcitrant deQuervain's tenosynovitis, right wrist, was the 
diagnostic assessment.  The examiner added that the veteran 
does have some relief with splinting.  

When seen at a VA orthopedic clinic in February 1999, the 
veteran complained of pain and discomfort in his right hand 
primarily when attempting to pick up heavy objects with his 
right upper extremity.  He also stated that he was tender to 
palpation just on the dorsal aspect of his right wrist.  He 
reportedly did not have any other complaints.  On 
examination, Finkelstein's test was relatively positive.  The 
veteran was mainly tender to palpation with full flexion of 
his thumb; resisted extension of his thumb did not elicit the 
same amount of pain.  He did not have a bogginess or 
tenderness over his first dorsal compartment.  The examiner 
stated that the veteran probably has some scar tissue that is 
formed from a deQuervain's release many years ago that limits 
him somewhat in his activities.  He was advised to continue 
occupational therapy stretching exercises and modalities as 
tolerated and to do what he can in terms of modifying his 
work and other activities to relieve some of the pain and 
discomfort he is having.  

The veteran's right wrist involves tenosynovitis and is rated 
by the RO based on limitation of motion of the wrist pursuant 
to Diagnostic Code 5215.  This code authorizes a maximum 
10 percent disability rating for limitation of motion of the 
wrist with dorsiflexion of less than 15 degrees or palmar 
flexion limited in line with the forearm.  38 C.F.R. Part 4, 
Diagnostic Code 5215 (2000).  

To warrant a higher rating of 30 percent for impairment of 
the major wrist, there would have to be a degree of 
limitation of motion, with pain on undertaking motion, 
weakness, fatigability, and/or incoordination of sufficient 
severity to equate to favorable ankylosis, in a position of 
20 degrees to 30 degrees of dorsiflexion.  38 C.F.R. §§ 4.40, 
4.45, Diagnostic Code 5214; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The clinical findings reported above, as they regard 
the right wrist, are not sufficient for evaluation under the 
applicable criteria.  Further, it is unclear whether a right 
wrist scar is itself tender and painful so as to warrant a 
separate 10 percent rating under Diagnostic Code 7804.  See 
Estaban v. Brown, 6 Vet. App. 259 (1994).  

The case is remanded for the following action:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his PTSD and right 
wrist disorder since early 1999, and that 
he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the current severity of his PTSD.  The 
claims folder including a copy of this 
Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  The RO must give the 
examiner a copy of the current rating 
criteria for evaluating psychiatric 
disorders.  The examiner should comment 
as to the presence or absence of each 
symptom and finding required for 
disability ratings from zero to 100 
percent, and where present, the frequency 
and severity thereof.  

3.  The veteran should be accorded a VA 
orthopedic examination to ascertain the 
severity of his service-connected right 
wrist disorder, post operative status. 
The claims folder including a copy of 
this Remand must be made available to 
the examiner prior to the examination 
and must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims 
folder has been reviewed.  All clinical 
findings should be reported in detail.  
Range of motion of the wrist should be 
reported in degrees of dorsiflexion and 
palmar flexion, and the examiner should 
state whether pain significantly limits 
functional ability on undertaking 
motion.  The examiner should also state 
whether, on examination, the right wrist 
disorder exhibits weakened movement, 
excess fatigability or incoordination; 
and, if so, the severity of such 
symptom(s).  

4. The RO should thereafter review the 
claims folder and ensure that the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the one or both 
of the requested examinations do not 
fully comply, including review of the 
claims file, the examination report(s) 
must be returned for corrective action.  

5.  Thereafter, the RO should 
readjudicate the remanded issues.  If the 
determinations remain adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should be afforded 
the applicable time to respond.  

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with a precedent 
decision of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


